                UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



CATHERINE KIOUSSIS            :
             Plaintiff,       :
        vs.                   :                  1:19-cv-01367-JEJ
                              :
SERVICE EMPLOYEES             :
INTERNATIONAL UNION LOCAL 668 :
            Defendant.        :


                         ENTRY OF APPEARANCE

TO THE CLERK OF COURT:

      Kindly enter my appearance as associate counsel for Defendant,
Service Employees International Union, Local 668

     I certify that I am admitted to practice in this court.




                                     WILLIG, WILLIAMS & DAVIDSON

Dated: August 19, 2019              /s/ Lauren M. Hoye
                                        Lauren M. Hoye, Esquire
                                        PA I.D. No.: 307411
                                        1845 Walnut Street, 24th Floor
                                        Philadelphia, PA 19103
                                        Telephone: (215) 656-3687
                                        Fax: (215) 561-5135
                                        Email: lhoye@wwdlaw.com
                        CERTIFICATE OF SERVICE

           I, LAUREN M. HOYE, hereby certify that I have this day caused
a true and correct copy of the foregoing Entry of Appearance to be served
via the Court’s CM/ECF upon the following:



Counsel for Plaintiff     Charles O. Beckley, II, Esquire
                          Beckley & Madden, LLC
                          212 North Third Street - Suite 301
                          Harrisburg, Pennsylvania 17101




                                  WILLIG, WILLIAMS & DAVIDSON

Dated: August 19, 2019            /s/ Lauren M. Hoye
                                      Lauren M. Hoye, Esquire
                                      PA I.D. No.: 307411
                                      1845 Walnut Street, 24th Floor
                                      Philadelphia, PA 19103
                                      Telephone: (215) 656-3687
                                      Fax: (215) 561-5135
                                      Email: lhoye@wwdlaw.com

                                     Associate Counsel for SEIU Local 668
